        Case 1:20-cv-03907-LTS-SDA Document 21 Filed 08/06/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
JAMES SERVEDIO,
                                                                      No. 20 CV 3907-LTS-SDA
                                   Plaintiff,

                 -against-                                            ORDER OF DISMISSAL AS
                                                                      AGAINST TRAVELERS
                                                                      INDEMNITY COMPANY
TRAVELERS CASUALTY INSURANCE
COMPANY OF AMERICA et al.,

                                    Defendants.
-------------------------------------------------------x

                 The attorneys for the Plaintiff have advised the Court that this action has been

dismissed pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i) as against The Travelers Indemnity Company

only. Accordingly, it is hereby ORDERED that this action is dismissed with prejudice as against

The Travelers Indemnity Company and without costs to any party, but without prejudice to

restoration of the claims against that Defendant, if a party wishes to restore the claims or extend

the time within which they may be settled, within thirty (30) days of the date of this order.

                 The parties are advised that if they wish the Court to retain jurisdiction in this matter

for purposes of enforcing any settlement agreement, they must submit the settlement agreement to

the Court to be so ordered.

        SO ORDERED.

Dated: New York, New York
       August 6, 2020


                                                                       /s/ Laura Taylor Swain
                                                                       LAURA TAYLOR SWAIN
                                                                       United States District Judge




SERVEDIO - 30 DAY ORD.DOCX                                 VERSION AUGUST 6, 2020                       1
